REVISED July 1, 2019

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                    Fifth Circuit

                                                                   FILED
                               No. 18-40127
                                                                June 26, 2019
                             Summary Calendar                   Lyle W. Cayce
                                                                     Clerk

JOHN PRIESTER, JR.; BETTIE PRIESTER,

            Plaintiffs - Appellants

v.

JP MORGAN CHASE BANK, N.A.; JP MORGAN CHASE & COMPANY;
LONG BEACH MORTGAGE COMPANY; ALAMO TITLE COMPANY;
CRISTOBAL M. GALINDO, P.C.; GALINDO LAW & TITLE; GALINDO
CRISTOBAL TITLE SERVICES; CRISTOBAL M. GALINDO; KRISTEN L.
TINSLEY,

            Defendants - Appellees




                Appeal from the United States District Court
                     for the Eastern District of Texas


Before JOLLY, COSTA, and HO, Circuit Judges.
GREGG COSTA, Circuit Judge:
      Erie guesses are just that—guesses. Hopefully we get them right, but
sometimes we get them wrong.          When our prediction about what a state
supreme court would do turns out to be wrong years after the federal litigation
                                  No. 18-40127
ends, can the losing litigant reopen the federal case? This appeal poses that
question.
      John and Bettie Priester were on the losing end of what turned out to be
an incorrect Erie guess.     Back in 2013, we affirmed the dismissal of the
Priesters’ case, holding that a four-year statute of limitations barred their
attempt to avoid a home-equity lien under section 50(a)(6) of the Texas
Constitution. Priester v. JP Morgan Chase Bank, N.A., 708 F.3d 667, 671, 674
(5th Cir. 2013). But three years later, the Supreme Court of Texas interpreted
Texas law differently. Wood v. HSBC Bank USA, N.A., 505 S.W.3d 542, 547
(Tex. 2016) (“[N]o statute of limitations applies to an action to quiet title on an
invalid home-equity lien.”). Wood “made plain that our ‘Erie guess’ in Priester
was wrong.” Alexander v. Wells Fargo Bank, N.A., 867 F.3d 593, 600 (5th Cir.
2017).
      More than a year after Wood, the Priesters filed a Rule 60(b)(6) motion
to vacate the final judgment dismissing their claims.            They cited the
clarification of Texas law as the justification. The district court denied the
motion, a decision we review for abuse of discretion. Hall v. Louisiana, 884
F.3d 546, 549 (5th Cir. 2018).
      There was none. For one thing, we see no abuse of discretion in the
district court’s reasoning that the Priesters unreasonably delayed by waiting
until fifteen months after Wood to try and vacate the judgment. See FED. R.
CIV. P. 60(c) (“A motion made under Rule 60(b) must be made within a
reasonable time . . . .”).
      We need not belabor the timeliness question, however, because the
district court had another straightforward reason to deny the motion. Relief
under Rule 60(b)(6)—the catch-all provision of 60(b), and the one in which the
Priesters seek refuge—is appropriate only in “extraordinary circumstances.”
U.S. ex rel. Garibaldi v. Orleans Parish Sch. Bd., 397 F.3d 334, 337 (5th Cir.
                                        2
                                  No. 18-40127
2005). The “general rule” is that a change in decisional law “will not normally
constitute an extraordinary circumstance, and cannot alone be grounds for
relief from a final judgment pursuant to Rule 60(b).” Batts v. Tow-Motor
Forklift Co., 66 F.3d 743, 748, 750 (5th Cir. 1995) (noting this general rule “has
greater force in an Erie case”). That principle reflects that the interest in
getting the law “right” must sometimes give way to an even stronger interest
in finality. See Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981)
(emphasizing “the great desirability of preserving the principle of the finality
of judgments”). Consider the implications if a “change in law” automatically
allowed cases to be reopened. If that were the law, then anytime the Supreme
Court resolved a circuit split courts that had taken the rejected position would
have to restart long-resolved cases. See Garibaldi, 397 F.3d at 338.
      That being said, we have recognized that there may be situations when
a change in decisional law combines with other factors to tip the “delicate
balance between the sanctity of final judgments . . . and the incessant
command of the court’s conscience that justice be done in light of all the facts.”
Bankers Mortg. Co. v. United States, 423 F.2d 73, 77 (5th Cir. 1970); see Batts,
66 F.3d at 748 n.6. It is not apparent, however, that we have ever found such
a situation. This is not one. Since the dismissal of the Priesters’ attempt to
quiet title, the bank has obtained a foreclosure order.       The Priesters are
fighting it, and they are worried that the earlier federal judgment against them
may pose a res judicata problem. But res judicata is the ordinary result of a
final judgment, not an extraordinary circumstance warranting relief from one.
      The Priesters also argue that our decision ordering Rule 59(e) relief
based on Wood, see Alexander, 867 F.3d at 603-04, evinced a newfound
openness to postjudgment relief following a change in law. But they confuse
motions to alter a judgment under Rule 59(e) with motions to vacate a
judgment under Rule 60(b). Rule 59(e) motions, which must be filed much
                                        3
                                  No. 18-40127
closer in time to the entry of judgment (within 28 days), are not “controlled by
the same exacting substantive requirements” as Rule 60(b) motions. Lavespere
v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 173–74 (5th Cir. 1990).
Amending a judgment because of “an intervening change in controlling law” is
well within the scope of Rule 59(e). Demahy v. Schwarz Pharma, Inc., 702 F.3d
177, 182 (5th Cir. 2012). Vacating a judgment for that reason is a much bigger
thing and will not usually be a justified exercise of a court’s limited Rule 60(b)
authority.
                                  *     *     *
      The judgment is AFFIRMED.




                                        4